
	
		II
		Calendar No. 426
		111th CONGRESS
		2d Session
		S. 3087
		[Report No. 111–205]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 8, 2010
			Mr. Menendez (for
			 himself, Mr. Kerry, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			June 10, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To support revitalization and reform of the
		  Organization of American States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organization of American States
			 Revitalization and Reform Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The Charter of the Organization of American
			 States recognizes that—
				(A)representative democracy is indispensable
			 for the stability, peace, and development of the Western Hemisphere; and
				(B)a purpose of the Organization of American
			 States is to promote and consolidate representative democracy, with due respect
			 for the principle of nonintervention;
				(2)The United States supports the purposes and
			 principles enshrined in—
				(A)the Charter of the Organization of American
			 States;
				(B)the Inter-American Democratic Charter;
			 and
				(C)the American Declaration on the Rights and
			 Duties of Man.
				(3)The United States supports the Organization
			 of American States in its efforts with member states to meet their commitments
			 under the documents set forth in paragraph (2).
			(4)Congress supports the Organization of
			 American States as it operates in a manner consistent with its Charter and
			 Articles 1, 3, and 7 of the Inter-American Democratic Charter, which
			 state—
				(A)[t]he peoples of the Americas have a
			 right to democracy and their governments have an obligation to promote and
			 defend it, and that [d]emocracy is essential for the social,
			 political, and economic development of the peoples of the
			 Americas;
				(B)[e]ssential elements of
			 representative democracy include, inter alia, respect for human rights and
			 fundamental freedoms, access to and the exercise of power in accordance with
			 the rule of law, the holding of periodic, free, and fair elections based on
			 secret balloting and universal suffrage as an expression of the sovereignty of
			 the people, the pluralistic system of political parties and organizations, and
			 the separation of powers and independence of the branches of
			 government; and
				(C)[d]emocracy is indispensable for the
			 effective exercise of fundamental freedoms and human rights in their
			 universality, indivisibility and interdependence, embodied in the respective
			 constitutions of states and in inter-American and international human rights
			 instruments.
				3.Statement of policyIt is the policy of the United
			 States—
			(1)to promote democracy and the rule of law
			 throughout the Western Hemisphere;
			(2)to promote and protect human rights and
			 fundamental freedoms in the Western Hemisphere; and
			(3)to support the practices, purposes, and
			 principles expressed in the Charter of the Organization of American States, the
			 American Declaration on the Rights and Duties of Man, the Inter-American
			 Democratic Charter, and other fundamental instruments of democracy.
			4.Sense of CongressIt is the sense of Congress that—
			(1)the Organization of American States
			 (hereafter referred to as the OAS) should be the primary
			 multi-lateral diplomatic entity for regional dispute resolution and promotion
			 of democratic governance and institutions;
			(2)the Summit of the Americas institution and
			 process embodies a valuable complement to regional dialogue and
			 cooperation;
			(3)the Summit of the Americas process should
			 be formally and more effectively integrated into the work of the OAS, and the
			 OAS should play a central role in overseeing and managing the Summit
			 process;
			(4)the OAS General Assembly and the Summit of
			 the Americas events should be combined geographically and chronologically in
			 the years in which they coincide;
			(5)all contributing member states to the OAS
			 would benefit from and should adopt a transparent, results-based, and
			 deliberative budget process that is guided by International Public Sector
			 Accounting Standards;
			(6)to ensure an appropriate balance of
			 priorities, the OAS should review its core functions at least annually and seek
			 opportunities to reduce the number of other mandates;
			(7)any changes to OAS mandates should only be
			 accepted by the member states after the financial costs have been calculated
			 and formally presented, and any new mandates should include a calculation of
			 the financial costs and an identification of the source of funding, including
			 if such funding is internal or external to the OAS;
			(8)key OAS strengths lie in strengthening
			 peace and security, promoting and consolidating representative democracy,
			 regional dispute resolution, election assistance and monitoring, development
			 promotion, and stewardship of the Inter-American Human Rights System;
			(9)the core competencies referred to in
			 paragraph (8) should remain central to the strategic planning process of the
			 OAS and the consideration of future mandates;
			(10)OAS member states would benefit from the
			 OAS Permanent Council’s implementation of a framework to establish—
				(A)standard reporting requirements for each
			 project and grant agreement, such as measurable goals and clear roles and
			 responsibilities; and
				(B)a process to ensure that agreements adhere
			 to such requirements;
				(11)all contributing OAS member states would
			 benefit from the implementation of—
				(A)transparent and merit-based human resource
			 standards and processes; and
				(B)transparent hiring standards and processes,
			 including with respect to factors such as gender, national origin, and
			 citizenship;
				(12)the OAS is a valuable platform from which
			 to launch initiatives aimed to benefit the countries of the Western
			 Hemisphere;
			(13)multi-lateral diplomacy is a critical
			 component of United States foreign policy; and
			(14)in order to foster a corps of diplomats
			 skilled in this environment, service in multilateral assignments should be
			 encouraged for and sought after by the best talent possible at the Department
			 of State.
			5.Organization of American States
			 Revitalization and Reform Strategy
			(a)Strategy
				(1)In generalNot later than 180 days after the date of
			 the enactment of the Organization of the American States Revitalization and
			 Reform Strategy, the Secretary of State shall submit a multiyear strategy to
			 the Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives that—
					(A)outlines a recommended approach to the OAS
			 to encourage the adoption of—
						(i)International Public Sector Accounting
			 Standards;
						(ii)a results-based budgeting process in order
			 to strategically prioritize current and future mandates; and
						(iii)transparent hiring practices; and
						(B)reflects the inputs and coordination from
			 other Executive Branch agencies, as appropriate.
					(2)Notification and coordinationThe Secretary of State shall—
					(A)proactively inform Executive Branch
			 agencies about the role and importance of the OAS and encourage increased use
			 of the OAS as a forum through which to publicize hemispheric initiatives and
			 encourage increased use of the OAS as a forum through which to publicize
			 hemispheric initiatives;
					(B)promote donor coordination among OAS member
			 states; and
					(C)help set priorities for the OAS.
					(b)ReportNot later than 1 year after the date on
			 which the strategy is submitted under subsection (a), the Secretary of State
			 shall submit a report to the committees referred to in subsection (a)(1) that
			 analyzes the progress made by the Organization of American States—
				(1)to adopt and implement International Public
			 Sector Accounting Standards, a results-based budgeting process in order to
			 strategically prioritize future mandates;
				(2)to adopt and implement transparent and
			 merit-based human resource standards and practices and transparent hiring
			 standards and processes, including with respect to factors such as gender,
			 national origin, and citizenship; and
				(3)to adopt the practice of soliciting member
			 quotas to be paid on a quarterly basis, without discounts, to improve the
			 consistency of its operating budget.
				
	
		1.Short titleThis Act may be cited as the
			 Organization of American States
			 Revitalization and Reform Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The Charter of the Organization of American
			 States recognizes that—
				(A)representative democracy is indispensable
			 for the stability, peace, and development of the Western Hemisphere; and
				(B)a purpose of the Organization of American
			 States is to promote and consolidate representative democracy, with due respect
			 for the principle of nonintervention;
				(2)The United States supports the purposes and
			 principles enshrined in—
				(A)the Charter of the Organization of American
			 States;
				(B)the Inter-American Democratic Charter;
			 and
				(C)the American Declaration on the Rights and
			 Duties of Man.
				(3)The United States supports the Organization
			 of American States in its efforts with member states to meet their commitments
			 under the documents set forth in paragraph (2).
			(4)Congress supports the Organization of
			 American States as it operates in a manner consistent with its Charter and
			 Articles 1, 3, and 7 of the Inter-American Democratic Charter, which
			 state—
				(A)[t]he peoples of the Americas have a
			 right to democracy and their governments have an obligation to promote and
			 defend it, and that [d]emocracy is essential for the social,
			 political, and economic development of the peoples of the
			 Americas;
				(B)[e]ssential elements of
			 representative democracy include, inter alia, respect for human rights and
			 fundamental freedoms, access to and the exercise of power in accordance with
			 the rule of law, the holding of periodic, free, and fair elections based on
			 secret balloting and universal suffrage as an expression of the sovereignty of
			 the people, the pluralistic system of political parties and organizations, and
			 the separation of powers and independence of the branches of
			 government; and
				(C)[d]emocracy is indispensable for the
			 effective exercise of fundamental freedoms and human rights in their
			 universality, indivisibility and interdependence, embodied in the respective
			 constitutions of states and in inter-American and international human rights
			 instruments.
				3.Statement of policyIt is the policy of the United
			 States—
			(1)to promote democracy and the rule of law
			 throughout the Western Hemisphere;
			(2)to promote and protect human rights and
			 fundamental freedoms in the Western Hemisphere; and
			(3)to support the practices, purposes, and
			 principles expressed in the Charter of the Organization of American States, the
			 American Declaration on the Rights and Duties of Man, the Inter-American
			 Democratic Charter, and other fundamental instruments of democracy.
			4.Sense of CongressIt is the sense of Congress that—
			(1)the Organization of American States
			 (hereafter referred to as the OAS) should be the primary
			 multi-lateral diplomatic entity for regional dispute resolution and promotion
			 of democratic governance and institutions;
			(2)the Summit of the Americas institution and
			 process embodies a valuable complement to regional dialogue and
			 cooperation;
			(3)the Summit of the Americas process should
			 be formally and more effectively integrated into the work of the OAS, the
			 Inter-American Development Bank, and the Members of the Joint Summit Working
			 Group, and the OAS should play a central role in overseeing and managing the
			 Summit process;
			(4)the OAS General Assembly
			 and the Summit of the Americas events should be combined geographically and
			 chronologically in the years in which they coincide;
			(5)the OAS General Assembly and the Summit of
			 the Americas that relate specifically to economic development should be
			 coordinated with similar efforts by the Inter-American Development Bank;
			(6)all contributing member states to the OAS
			 would benefit from and should adopt a transparent, results-based, and
			 deliberative budget process that is guided by International Public Sector
			 Accounting Standards;
			(7)to ensure an appropriate balance of
			 priorities, the OAS should review its core functions at least annually and seek
			 opportunities to reduce the number of other mandates;
			(8)any changes to OAS mandates should only be
			 accepted by the member states after the financial costs have been calculated
			 and formally presented, and any new mandates should include a calculation of
			 the financial costs and an identification of the source of funding, including
			 if such funding is internal or external to the OAS;
			(9)key OAS strengths lie in strengthening
			 peace and security, promoting and consolidating representative democracy,
			 regional dispute resolution, election assistance and monitoring, development
			 promotion, and stewardship of the Inter-American Human Rights System;
			(10)the core competencies referred to in
			 paragraph (9) should remain central to the strategic planning process of the
			 OAS and the consideration of future mandates;
			(11)OAS member states would
			 benefit from enhanced coordination between the OAS and the Inter-American
			 Development Bank on issues that relate to economic development;
			(12)OAS member states would benefit from the
			 OAS Permanent Council’s implementation of a framework to establish—
				(A)standard reporting requirements for each
			 project and grant agreement, such as measurable goals and clear roles and
			 responsibilities; and
				(B)a process to ensure that agreements adhere
			 to such requirements;
				(13)all contributing OAS member states would
			 benefit from the implementation of—
				(A)transparent and merit-based human resource
			 standards and processes; and
				(B)transparent hiring standards and processes,
			 including with respect to factors such as gender, national origin, and
			 citizenship;
				(14)the OAS is a valuable platform from which
			 to launch initiatives aimed to benefit the countries of the Western
			 Hemisphere;
			(15)multi-lateral diplomacy is a critical
			 component of United States foreign policy; and
			(16)in order to foster a corps of diplomats
			 skilled in this environment, service in multilateral assignments should be
			 encouraged for and sought after by the best talent possible at the Department
			 of State.
			5.Organization of American States
			 Revitalization and Reform Strategy
			(a)Strategy
				(1)In generalNot later than 180 days after the date of
			 the enactment of the Organization of American
			 States Revitalization and Reform Act of 2010, the Secretary of
			 State shall submit a multiyear strategy to the Committee on Foreign Relations
			 of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives that—
					(A)outlines a recommended approach to the OAS
			 to encourage the adoption of—
						(i)International Public Sector Accounting
			 Standards;
						(ii)a results-based budgeting process in order
			 to strategically prioritize current and future mandates; and
						(iii)transparent hiring practices; and
						(B)reflects the inputs and coordination from
			 other Executive Branch agencies, as appropriate.
					(2)Notification and coordinationThe Secretary of State shall—
					(A)proactively inform Executive Branch
			 agencies about the role and importance of the OAS and encourage increased use
			 of the OAS as a forum through which to publicize hemispheric initiatives and
			 encourage increased use of the OAS as a forum through which to publicize
			 hemispheric initiatives;
					(B)promote donor coordination among OAS member
			 states; and
					(C)help set priorities for the OAS.
					(b)ReportNot later than 1 year after the date on
			 which the strategy is submitted under subsection (a), the Secretary of State
			 shall submit a report to the committees referred to in subsection (a)(1) that
			 analyzes the progress made by the Organization of American States—
				(1)to adopt and implement International Public
			 Sector Accounting Standards, a results-based budgeting process in order to
			 strategically prioritize future mandates;
				(2)to adopt and implement transparent and
			 merit-based human resource standards and practices and transparent hiring
			 standards and processes, including with respect to factors such as gender,
			 national origin, and citizenship; and
				(3)to adopt the practice of soliciting member
			 quotas to be paid on a quarterly basis, without discounts, to improve the
			 consistency of its operating budget.
				
	
		June 10, 2010
		Reported with an amendment
	
